 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11    MASHOUNA ANDRADE, an                         Case No. 19-cv-0930-BAS-WVG
      individual, DAVINITY ANDRADE, a
12    minor, by and through her guardian ad        ORDER:
      litem Raynisha Hensel,
13                                                 (1) GRANTING MOTION TO
                                    Plaintiffs,        PROCEED IN FORMA
14                                                     PAUPERIS
             v.
15                                                   [ECF No. 2]
      UNITED STATES OF AMERICA, et
16                                                   AND
      al.,
17                                                 (2) DISMISSING COMPLAINT
                                  Defendants.          WITH LEAVE TO AMEND
18                                                   [ECF No. 1]
19
20         Plaintiffs Mashouna Andrade and Davinity Andrade, proceeding with counsel,
21   have filed a complaint pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C.
22   § 1346(b)(1), against Defendants United States of America, San Ysidro Health, a
23   federally qualified health center, and two San Ysidro Health employees, Defendants
24   “Doe Sandra” and “Doe Jasmine.” (ECF No. 1.) Plaintiffs have not paid the requisite
25   filing fee to commence a civil action in federal court. Instead, Plaintiff Mashouna
26   Andrade moves to proceed in forma pauperis (“IFP”). (ECF No. 2.) For the reasons
27   herein, the Court grants Plaintiff Mashouna Andrade’s motion to proceed IFP.
28   Conducting a mandatory screening of the Complaint, the Court: (1) dismisses the

                                             –1–                                 19cv930
 1   Complaint with leave to amend for failure to adequately allege the FTCA
 2   jurisdictional requirement of administrative exhaustion, (2) dismisses all Defendants
 3   other than the United States as improper FTCA defendants, and (3) dismisses with
 4   leave to amend Plaintiff Davinity Andrade’s “bystander negligence” claim.
 5
 6                               RELEVANT BACKGROUND
 7         The claims in the Complaint stem from a series of events that began on
 8   September 26, 2016 when Plaintiff Mashouna Andrade allegedly went to an
 9   appointment at San Ysidro Health in Chula Vista, California to receive a cavity filling.
10   (Compl. ¶ 8.)      Dr. Andrew Beizaee performed the filling and gave Plaintiff
11   instructions for post-filling care. (Id. ¶ 9.) Later that night, the filling fell out and so
12   Plaintiff returned to San Ysidro Health the next day. (Id. ¶ 10.) Dr. Michael Rozen,
13   a dentist, treated Plaintiff on an emergency basis by sedating Plaintiff and
14   anesthetizing the tooth. (Id. ¶¶ 10–11.) In relevant part, Dr. Rozen prescribed
15   Plaintiff Norco/acetaminophen, an opioid pain reliever, specifically 6 tablets 5/325
16   milligrams. (Id. ¶ 12.) Plaintiff did not fill the prescription because she felt better
17   after her treatment. But eight days after her emergency treatment, Plaintiff felt a
18   throbbing pain around her tooth. (Id. ¶ 13.)
19
20         On September 26, 2016, Plaintiff sent her son to drop off the prescription from
21   Dr. Rozen at a CVS pharmacy in San Diego, California. (Id.) The CVS pharmacist
22   called San Ysidro Health, on which call Doe Jasmine told the pharmacist that Plaintiff
23   was not their patient and the doctor who signed the prescription did not work for them.
24   (Id. ¶ 14.) Around 4:45 P.M. that day, Plaintiff and her 9-year-old daughter, Plaintiff
25   Davinity Andrade, went to pick up the prescription, at which point the CVS
26   pharmacist called the San Diego police. (Id. ¶ 15.) “Multiple San Diego police units
27   responded” and 6 officers escorted Plaintiffs to the pharmacy desk, where the
28   pharmacist “confirmed that she [Plaintiff Mashouna Andrade] was the person trying

                                                –2–                                       19cv930
 1   to ‘pass the forged prescription.’” (Id. ¶ 16.) Two officers then forcibly handcuffed
 2   Plaintiff Mashouna Andrade “in front of her” daughter and additional units continued
 3   to arrive, “including a K-9 unit[.]” (Id. ¶ 16.) After placing Plaintiff Mashouna
 4   Andrade into a police car, San Diego Police Officer Anikanova then called San Ysidro
 5   Health, on which call Doe Sandra also stated that Plaintiff was not their patient and
 6   the doctor who signed the prescription did not work for them. (Id. ¶ 18.)
 7
 8            Plaintiff Mashouna Andrade was booked into the Las Colinas Detention
 9   Facility in Santee, California on September 26, 2016 and held on $20,000 bond. (Id.
10   ¶ 20.) The San Diego District Attorney filed a felony complaint against her, Superior
11   Court Case No. CD268940, alleging two counts of obtaining a prescription by
12   fraud/deceit and forgery of a prescription for a narcotic. (Id. ¶ 21.) Plaintiff requested
13   and gave a copy of her medical records from San Ysidro Health to her public defender.
14   (Id. ¶ 22.) Thereafter, the District Attorney dropped the charges at the second
15   readiness hearing. (Id.)
16
17            Based on this conduct, Plaintiff Mashouna Andrade brings a negligence claim
18   against “San Ysidro, Doe Jasmine, and Doe Sandra” for pain, suffering, emotional
19   distress and medical expenses. (Compl. ¶¶ 24–28.) She claims that the United States
20   is liable for negligence “under the theory of respondeat superior.” (Id. ¶ 28.) Plaintiff
21   Davinity Andrade brings a “bystander negligence” claim against the same nominal
22   defendants for emotional distress. (Id. ¶¶ 29–34.) Both Plaintiffs seek damages. (Id.
23   at 8.)
24
25                                          DISCUSSION
26   A.       Motion to Proceed In Forma Pauperis
27            All parties instituting any civil action, suit, or proceeding in a district court of
28   the United States, except an application for writ of habeas corpus, must pay a filing

                                                  –3–                                      19cv930
 1   fee of $400.00. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s
 2   failure to prepay the entire fee only if she is granted leave to proceed IFP under 28
 3   U.S.C. § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007).
 4   “An affidavit in support of an IFP application is sufficient where it alleges that the
 5   affiant cannot pay the court costs and still afford the necessities of life.” Escobedo v.
 6   Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citing Adkins v. E.I. DuPont de
 7   Nemours & Co., 335 U.S. 331, 339 (1948)). A plaintiff must declare the facts of her
 8   poverty “with some particularity, definiteness, and certainty.”        United States v.
 9   McQuade, 647 F.2d 938, 940 (9th Cir. 1981).
10
11         Plaintiff Mashouna Andrade indicates that she receives $1,800 in monthly
12   income from public assistance. (ECF No. 2 at 2.) Plaintiff reports average monthly
13   liabilities of $1,745. (Id. at 5.) Plaintiff has adequately shown that she cannot afford
14   the filing fee without facing undue hardship. Accordingly, the Court grants Plaintiff
15   Mashouna Andrade’s IFP motion.
16
17   B.    Mandatory Screening of Complaint
18         A complaint filed by any litigant proceeding IFP is subject to mandatory
19   screening by the court in which the complaint is brought.            See 28 U.S.C. §
20   1915(e)(2)(B); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he
21   provisions of 28 U.S.C. §1915(e)(2)(B) are not limited to prisoners.”). Under §
22   1915(e)(2), the court must dismiss a case if the court determines that the action is
23   frivolous or malicious, fails to state a claim, or seeks monetary relief against persons
24   immune from suit. Because this case is proceeding based on the IFP status the Court
25   has granted to Plaintiff Mashouna Andrade, the Court conducts a mandatory screening
26   of the Complaint.
27
28         Plaintiff Mashouna Andrade and Davinity Andrade rely on the FTCA as the

                                               –4–                                     19cv930
 1   basis for this Court’s jurisdiction. (Compl. ¶ 1.) The Court first addresses Plaintiffs’
 2   failure to adequately allege that this Court has subject matter jurisdiction under the
 3   FTCA. In addition, the Court finds that other deficiencies in the pleadings warrant
 4   dismissal of the Complaint.
 5
 6         1.     Plaintiffs Fail to Adequately Allege FTCA Jurisdiction
 7         Plaintiffs name the United States of America as a defendant based on the
 8   alleged negligence of Defendants San Ysidro Health, Doe Sandra, and Doe Jasmine.
 9   The United States is generally immune from suit, and can only be sued to the extent
10   that it has waived its sovereign immunity. United States v. Orleans, 425 U.S. 807,
11   814 (1976). The FTCA, 28 U.S.C § 1346(b)(1), provides such a waiver “for tort
12   claims arising out of the negligent conduct of government employees and agencies in
13   circumstances where the United States, if a private person, would be liable to the
14   claimant” under state law. Green v. United States, 630 F.3d 1245, 1249 (9th Cir.
15   2011).
16
17         As a prerequisite to jurisdiction, the FTCA requires that the plaintiff first
18   present the claim to the appropriate federal agency, and that the claim be “finally
19   denied by the agency in writing and sent by certified or registered mail.” 28 U.S.C.
20   § 2675(a). If the agency fails to make a final disposition of a claim within six months,
21   the claim is deemed denied. Id. A plaintiff has six months from the final denial of a
22   claim to file an action under the FTCA in federal district court. 28 U.S.C. § 2401(b).
23   A plaintiff may not bring a claim under the FTCA claim until she has exhausted all
24   administrative remedies. McNeil v. United States, 508 U.S. 106, 113 (1993). This
25   exhaustion requirement is interpreted strictly. Vacek v. U.S. Postal Serv., 447 F.3d
26   1248, 1250 (9th Cir. 2006).
27
28         Plaintiffs bear the initial burden of establishing subject matter jurisdiction

                                              –5–                                     19cv930
 1   under the FTCA. Young v. United States, 769 F.3d 1047, 1052 (9th Cir. 2014).
 2   Plaintiffs offer a single paragraph in the Complaint regarding their compliance with
 3   the FTCA’s exhaustion requirement. Plaintiffs allege that:
 4
           A Federal Tort Claims Act Standard Form 95 was timely filed on behalf
 5         of both MASHOUNA ANDRADE and DAVINITY ANDRADE with
 6         the United States Department of Health and Human Services. The claim
           forms were rejected and this lawsuit has been timely filed within six
 7         months from the date of rejection of those claims.
 8         (Compl. ¶ 23.)

 9   The Department of Health and Human Services appears to be the appropriate agency
10   to assert an FTCA claim concerning alleged negligence by employees of a federally
11   qualified health center, like San Ysidro Health. See Velasquez v. United States, No.
12   2:13-cv-02559-JAM-AC, 2014 WL 3837294 (E.D. Cal. July 31, 2014). Plaintiffs’
13   single allegation, however, is insufficient to carry their burden to show that this Court
14   possesses subject matter jurisdiction over the Complaint.
15
16         Without further factual allegations, the allegation amounts to nothing more than
17   a bare legal conclusion calculated to satisfy a jurisdictional requirement. Plaintiffs
18   must allege facts that show exhaustion, including the date the form was filed, the
19   form’s contents, and date the complaint was rejected. See Heinrich v. United States,
20   No. 3:15-cv-0559-RCJ-VPC, 2016 WL 1714260, at *3 (D. Nev. Mar. 28, 2016)
21   (dismissing FTCA complaint on mandatory screening for plaintiff granted IFP status
22   when plaintiff failed to allege facts showing exhaustion); Franklin v. United States,
23   No. 1:11 cv 00173 GSA PC, 2013 WL 2902844 (E.D. Cal. June 13, 2013) (dismissing
24   complaint where plaintiff failed to allege “when he filed his claim, where he filed it,
25   and when the final disposition of his claim was entered”). Plaintiffs have failed to do
26   so. Accordingly, the Complaint is subject to dismissal for lack of subject matter
27   jurisdiction due to Plaintiffs’ failure to adequately allege exhaustion.
28

                                               –6–                                     19cv930
 1         2.     The Complaint’s Other Pleading Deficiencies
 2         Although Plaintiffs have failed to adequately establish subject matter
 3   jurisdiction under the FTCA, Plaintiffs’ claims suffer from other deficiencies that
 4   separately warrant dismissal. The Court identifies these deficiencies now to afford
 5   Plaintiffs the opportunity to correct these deficiencies in any amended complaint.
 6
 7         Improper Defendants. Plaintiffs raise negligence claims against Defendants
 8   San Ysidro Health, Doe Jasmine, and Doe Sandra and further claim that the United
 9   States is vicariously liable.1 (Compl. ¶¶ 24–34.) All Defendants other than the United
10   States, however, must be dismissed because they are not proper defendants. “[T]he
11   United States is the only proper defendant in a[n] [FTCA] action.” Lance v. United
12   States, 70 F.3d 1093, 1095 (9th Cir. 1995). In particular, the only remedy for alleged
13   negligence by Defendant San Ysidro Health, a federally qualified health center, is
14   specifically through the FTCA in an action against the United States pursuant to the
15   Federally Supported Health Centers Assistance Act of 1992. See 42 U.S.C. § 233(g);
16   Reichlin v. Del Norte Cty. HHS, No. 14-cv-05213-NJV (NJV), 2015 WL 2248594, at
17   *1 (N.D. Cal. May 12, 2015). Accordingly, the Court dismisses Defendants San
18   Ysidro Health, Doe Jasmine, and Doe Sandra. Although an amended complaint may
19   of course include factual allegations regarding them, any amended complaint
20   asserting claims pursuant to the FTCA may name only the United States as a
21   defendant.
22
23         Negligence Claims. Under the FTCA, “the United States . . . [is] liable to the
24   claimant in accordance with the law of the place where the act or omission occurred.”
25   28 U.S.C. § 1346(b)(1). Thus, to demonstrate negligence under the FTCA, a plaintiff
26
27         1
             Plaintiff Davinity Andrade labels her claim as a claim for “bystander
     negligence.” (Compl. ¶¶ 29–34.) There is no such thing as a bystander negligence
28
     claim. At base, Plaintiff seeks to state a negligence claim.
                                              –7–                                   19cv930
 1   must allege the same elements that state law requires for the substantive cause of
 2   action. See Rayonier Inc. v. United States, 352 U.S. 315, 318 (1957).
 3
 4         Plaintiffs seek to raise negligence claims based on alleged conduct that
 5   occurred in California. “In order to establish negligence under California law, a
 6   plaintiff must establish four required elements: (1) duty; (2) breach; (3) causation; and
 7   (4) damages.” Ileto v. Glock Inc., 349 F.3d 1191, 1203 (9th Cir. 2003) (citing
 8   Martinez v. Pac. Bell, 225 Cal. App. 3d 1557, 1564 (Cal. Ct. App. 1990)).
 9
10         Plaintiff Mashouna Andrade alleges that San Ysidro Health, Doe Jasmine, and
11   Doe Sandra each owed her a duty of “ordinary care that a reasonable person would
12   have exercised” that they breached when they told the CVS pharmacist and the San
13   Diego police that Plaintiff was not a San Ysidro Health patient, that Dr. Rozen did not
14   work for San Ysidro Health, and that no one at San Ysidro Health signed Mashouna
15   Andrade’s prescription. (Compl. ¶¶ 24–28). Mashouna Andrade alleges that she
16   suffered pain, emotional distress, and medical expenses as a result of the breach of
17   that duty. (Id. ¶ 27.) These allegations would be adequate to survive another
18   mandatory screening of the Complaint if Plaintiff Mashouna Andrade is able to show
19   that subject matter jurisdiction exists.
20
21         In contrast, Plaintiff Davinity Andrade conspicuously fails to allege the
22   existence of a duty owed to her that San Ysidro Health, Doe Jasmine, or Doe Sandra
23   breached. (See id. ¶¶ 29–34.) The crux of Plaintiff Davinity Andrade’s claim is that
24   she “was present when the negligence of San Ysidro Health, Doe Jasmine, and Doe
25   Sandra occurred” and she “was aware that the arrest of her mother . . . was causing
26   injury to her mother.” (Id. ¶¶ 31–32.) Plaintiff fails to allege, let alone show, the
27   existence of any duty to her that was breached. Accordingly, even if subject matter
28   jurisdiction existed, Plaintiff Davinity Andrade’s claim is subject to dismissal as it is

                                                –8–                                    19cv930
 1   currently pleaded.
 2
 3                                CONCLUSION & ORDER
 4         For the foregoing reasons, the Court GRANTS Plaintiff Mashouna Andrade’s
 5   motion to proceed in forma pauperis. (ECF No. 2.) Having conducted a mandatory
 6   screening of the Complaint, the Court ORDERS as follows:
 7         1.     The Court DISMISSES WITH LEAVE TO AMEND the Complaint
 8   for failure to adequately allege exhaustion. The Court lacks subject matter jurisdiction
 9   until Plaintiffs show that they have satisfied this requirement for their claims.
10         2.     The Court DISMISSES WITHOUT LEAVE TO AMEND Defendants
11   San Ysidro Health, Doe Sandra, and Doe Jasmine as improper defendants under the
12   FTCA.
13         3.     The Court DISMISSES WITH LEAVE TO AMEND Plaintiff
14   Davinity Andrade’s negligence claims for the reasons identified.
15         4.     To reopen this case, Plaintiffs may file an amended complaint that
16   corrects the foregoing deficiencies no later than June 21, 2019. If Plaintiffs do not
17   file an amended complaint by this date, this case will remain closed. The Court
18   advises Plaintiffs that any amended complaint will be subject to another mandatory
19   screening by the Court.
20         IT IS SO ORDERED.
21   DATED: May 21, 2019
22
23
24
25
26
27
28

                                               –9–                                       19cv930
